Petitioner appeals from an order denying his application for the appointment of an arbitrator. Order reversed on the law, with ten dollars costs and disbursements, and the application granted, with ten dollars costs. ¡ The parties own a corporation whose voting stock and management are divided between them equally. In a written agreement for the organization of the corporation, they provided that all questions, disputes and controversies between them concerning the policies of the management of its affairs should be settled by mutual agreement, and that any disagreement not provided for otherwise should be determined by arbitration. The arbitration clause was thus broad in its terms. The respondent has commenced a stockholder’s derivative action in the right of the corporation, and in the complaint alleges that petitioner has deliberately wrecked the corporation and has wasted and disposed of its property without consideration. In our opinion, in view of the broad and unambiguous terms of the provision for arbitration, it was error on the part of the learned Special Term to deny petitioner’s application for the appointment of an arbitrator whose appointment upon the undisputed facts, is contemplated by the provision for arbitration, j Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur. Settle order on notice.